DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-16 in the reply filed on Oct. 30, 2020 is acknowledged.  The traversal is on the ground(s) that all claims are united by a single method.  This is not found persuasive for group III, claim 20. Because the claim 20 does not have the same method steps cited in both group I and group II. Hence, claims 17-19 are rejoined with the elected group I. However, claim 20 is not rejoined
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 are considered. Claim 20 is withdrawn from consideration.
      Information disclosure 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112 (b) 

The rejections of claims 1, 10-11 and 13 have been removed necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 112 (d) 
The rejection of Claims 2 and 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been removed necessitated by Applicants’ amendment of claim 1 directed to “at least one” of pair administrations. 
Claim Rejections - 35 USC § 112 (a) 

The rejection of Claims 1-9, 12-15, 16 and 17-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been removed necessitated by Applicants’ amendment of claim 1 directed to “at least one” of pair administrations.
The rejection of Claims 1-9 and 14-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been removed necessitated by Applicants’ amendment of claim 1 directed to “at least one” of pair administrations.

Claims 1-19 are allowed. 
 
 				   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty of the claimed method was that the  immunization comprising  at least one pairs of administration comprising oral and non-oral vaccination to animals with HBV or Coccidiodes vaccine, wherein the time between the oral and non-oral immunization is performed within 3 days between the oral and non-oral administration. No prior art teaches or suggests that the schedule for the schedule of immunization for the HBV or Coccidiodes should be performed within such short time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648